Citation Nr: 1714707	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to April 18, 2015, and an evaluation higher than 50 percent on and after April 18, 2015.

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to February 19, 2014.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from November 1967 to June 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

In October 2012, the RO issued a rating decision in which it increased the rating of PTSD to 30 percent, effective February 17, 2010. In October 2016, the RO increased the rating of PTSD to 50 percent effective April 18, 2015. In March 2017, the RO granted entitlement to TDIU effective February 19, 2014. These decisions constitute a partial grant of the benefits sought on appeal. These issues therefore remain on appeal and are for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board acknowledges that the issues of increased ratings for erectile dysfunction secondary to status post radical prostatectomy, voiding dysfunction status post radical prostatectomy, and scar status post radical prostatectomy have been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues. As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In April 2015, the Veteran indicated that he wished to testify at a hearing before a Veterans Law Judge. In February 2017, the RO sent the Veteran a letter concerning his requested hearing. In a March 2017 response to that letter, the Veteran submitted a written withdrawal of his request for a Board hearing. However, in the same letter, the Veteran included a signed notation requesting a hearing before an RO Decision Review Officer (DRO). The record does not reveal that the requested DRO hearing was held or that the Veteran withdrew his request. Therefore, it appears that a request for a DRO hearing remains outstanding. Hence, on remand, the AOJ should schedule the Veteran for a DRO hearing at the next available opportunity. If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing at the next available opportunity. If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be placed in the claims file.

2. Thereafter, the AOJ should readjudicate the claims. If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




